 
EXHIBIT 10.34


 
AMENDMENT TO COMMON STOCK PURCHASE WARRANT
 
THIS AMENDMENT (the "Amendment")  to the Common Stock Purchase Warrant (the
"Warrant") issued to _________________ (the "Holder") on November 7, 2011 by
Digital Ally, Inc., a Nevada corporation (the "Company"), is entered into by and
between the Company and the Holder effective as of July 24, 2012.
 
RECITALS
 
WHEREAS, the parties desire to amend the Warrant in accordance with the terms
set forth in this Amendment.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual promises and
conditions set forth, the parties agree as follows:
 
AGREEMENT
 
1.           The caption "Exercise Price: $1.00" at the beginning of the Warrant
is amended and restated to "Exercise Price: $0.50" and the caption "Expiration
Date: November 30, 2013" is amended and restated to "Expiration Date: November
30, 2015."
 
2.          The first paragraph of the Warrant is amended and restated as
follows:
 
DIGITAL ALLY, INC. (the "Company"), a Nevada corporation, hereby certifies that,
for value received of $0.001 per Warrant, ________________ (the "Holder"), whose
address is _________________________, is entitled, subject to the terms set
forth below, at any time, or from time to time, after the date hereof and before
the Expiration Date (as defined below), to purchase from the Company one hundred
fifty thousand (150,000) shares (the "Shares") of common stock, $0.001 par value
(the "Common Stock"), of the Company at a price of Fifty Cents ($0.50) per
Share.  The purchase price per Share, as adjusted from time to time pursuant to
the provisions of this Warrant, is referred to as the "Exercise Price."
 
3.           Paragraph 1.1 of the Warrant is amended and restated as follows:
 
1.1  Time of Exercise.  Subject to the provisions of Sections 1.5, "Transfer and
Assignment," and 3.1, "Registration and Legends," this Warrant may be exercised
at any time and from time to time after 9:00 a.m., local time, on November 7,
2011 (the "Exercise Commencement Date"), but no later than 5:00 p.m., local
time, November 30, 2015 (the "Expiration Date"), at which point it shall become
void and all rights under this Warrant shall cease.


     4. The Warrant shall be deemed amended to the extent set forth in this
Amendment.  All other terms and provisions of the Warrant shall remain in full
force and effect.  If there is any inconsistency with the terms of the Warrant
and this Amendment, the terms of this Amendment shall govern over the
Warrant.  This Amendment is intended to be a final expression of the parties'
agreement to amend the Warrant and is intended to be a complete and exclusive
statement of their agreement and understanding with respect to such amendment.
 
IN WITNESS WHEREOF, this Amendment has been entered into as of the day and year
first above written.
 

COMPANY:     HOLDER:   DIGITAL ALLY, INC.,         a Nevada corporation        
            By:
/s/ Stanton E. Ross
   
 
   
Stanton E. Ross
   
 
  Its: Chairman, President and CEO    
 
 

 